DETAILED ACTION
Allowable Subject Matter
1.    Claims 1-13 and 17-46 are allowed.
2.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1,17,18,21 and 34  ,which include,
A portable retinal imaging apparatus for fundus imaging of an eye, said apparatus comprising: (a) a light source configured for directing light along an illumination path of said retinal imaging apparatus; (b) an optical system configured for collecting light from a pupil of a subject eye being imaged and directing that light along an imaging path onto a digital image sensor configured for capturing an image; (c) a light splitter forming a junction between said illumination path and said imaging path, wherein illumination from said light source is directed along said illumination path to said light splitter which redirects illumination into said imaging path into a posterior region of the subject eye being imaged; (d) a fixation display configured for displaying a fixation target for directing the eye of the subject which is being imaged; (e) a processor coupled to said light source and said digital image sensor; and (f) a non-transitory memory storing instructions executable by the processor; (g) wherein said instructions, when executed by the processor, perform steps comprising: (i) outputting said fixation target from said fixation display so that light is collected along said imaging path from a first retinal area of the eye; [[and]] (ii) triggering a flash of light from said light source in synchrony with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/26/2021